IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JOHNATHAN ROBINS,              : No. 100 EM 2014
                               :
                Petitioner     :
                               :
                               :
          v.                   :
                               :
                               :
PHILADELPHIA COUNTY COURT      :
JUDGE THE HONORABLE CHARLES J. :
CUNNINGHAM III,                :
                               :
                Respondent     :


                                         ORDER



PER CURIAM

       AND NOW, this 12th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is directed to strike the name of the jurist from the caption.